internal_revenue_service number release date index number ---------------------------------------------- --------------------------------------------------------------- ------ ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number -------------------- refer reply to cc ita plr-127118-11 date date re request for private_letter_ruling under sec_168 re request for private_letter_ruling under sec_168 taxpayer ----------------------------------------------------------------------------------------- contract ------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- -------------- -------------- ----------------------- ------------------------------------------------------------------ ------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------- ----------------------------------------------------- ------------------------------------ -------------------------------- --------------------- ----------------- state1 city1 a b c d e f g h i j k number1 ----- number2 ----- number3 ------------------- number4 ------------- number5 ----- number6 ---- number7 --------------- year1 year2 year3 date1 date2 date3 date4 ------- ------- ------- --------------------- ----------------- ----------------------- ----------------------- plr-127118-11 date5 date6 date7 date8 date9 -------------------------- -------------- ----------------------- ----------------------- ------------------------- dear --------------- this letter responds to a letter dated date submitted by taxpayer requesting rulings under sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company that is number1-percent owned by a a limited_liability_company that is a disregarded_entity for federal_income_tax purposes a disregarded_entity a is number1-percent owned by b through the year1 taxable_year taxpayer was treated as a disregarded_entity taxpayer elected to be treated as a separate corporation effective for the year2 calendar_year for its initial federal_income_tax return taxpayer is adopting a method_of_accounting for purposes of sec_1_461-4 of the income_tax regulations that will treat property as provided to taxpayer when the property is accepted by taxpayer b is a corporation organized and incorporated under the laws of state1 that directly or indirectly owns several regulated and unregulated energy companies taxpayer and d among other entities join in the consolidated federal_income_tax return filed for the affiliated_group headed by b b files its consolidated_return on a calendar_year end basis taxpayer’s and b’s overall_method_of_accounting is the accrual_method d is a public_utility providing electric gas and steam service to customers and is subject_to the regulatory jurisdiction of the e the f and the g d is a wholly-owned subsidiary of b taxpayer was formed to own two number2 megawatts -------------units to be located adjacent to the site of the existing c owned by d in date1 the e issued an order granting taxpayer b and d the right to construct these two units i as agent for taxpayer and h entered into a contract dated date2 i is a disregarded_entity that is number1-percent owned by a taxpayer represents that the contract is a written binding contract under the law of state1 which is the governing law under the contract further taxpayer represents that the contract did not limit damages to an amount that is less than five percent of the contract_price plr-127118-11 under the contract h was to construct on a lump sum fixed priced turnkey basis two nominal number2 megawatts --------------------------------------------------electric generating units hereinafter the two units separately are referred to as unit and unit and the two units together are referred to as the units and certain related equipment and facilities the common facilities hereinafter the units and the common facilities together are referred to as the facility the facility is located in city1 state1 taxpayer has full responsibility and liability for payment under the contract under the contract taxpayer may terminate the contract for its convenience at any time by notice to h indicating the termination_date upon cancellation taxpayer must compensate h for all payment events completed up to the date of termination and that had not previously been paid to h and an amount mutually agreed to for the completed percentage of partially completed payment events costs incurred by h to demobilize the facility site and costs incurred by h in terminating contracts with subcontractors the contract_price was the lump sum turnkey price of initially dollar_figurenumber3 payment under the contract was made by taxpayer according to a payment schedule based on payment events the contract was subject_to a number of change orders on date3 h submitted claims for schedule and cost relief related to the delay of the in-service dates for unit and unit this claim was amended on date4 effective date5 taxpayer and h entered into a settlement agreement and release the settlement agreement that settled all claims regarding unit and unit under the settlement agreement the contract_price for the facility was increased by dollar_figurenumber4 and the guaranteed turnover dates under the contract were extended for number5 days for unit and number6 days for unit none of the amendments to the contract changed the location of the facility or the nominal nameplate_capacity of either unit or unit h commenced construction under the contract in date6 by this time taxpayer had made payments to h of approximately dollar_figurenumber7 under the contract if taxpayer had terminated the contract then it would be required to pay h additional_amounts that would have equaled when added together with the dollar_figurenumber8 paid more than five percent of the contract_price sec_1 of the contract defines the term turnover as meaning a the completion of all work by h and other requirements of article completion sequence that are conditions to the turning-over of a phase and b the transfer of care custody and control and risk of loss of a phase to taxpayer or at taxpayer’s direction to d pursuant to the terms and conditions of this contract sec_15 of the contract provides that title to work passes from h upon the work being identified as ready for shipment at the manufacture fabrication site sec_15 of the contract plr-127118-11 provides that i risk of loss for each phase of the facility shall pass from h at turnover of such phase ii prior to the turnover of any phase h is obligated to replace repair or reconstruct any part of the facility that is lost damaged or destroyed and iii from and after the turnover taxpayer assumes all risk of loss or damage to the phase turned- over there were three phases under the contract--the common facilities unit and unit turnover of each phase occurred upon the completion of all work by h and the transfer of care custody and control and risk of loss of that phase to taxpayer turnover of each of the units occurred separately as did turnover of certain common facilities turnover of a common facility a -----------------------------------that serves the existing units occurred in year3 and ----------------------------------was placed_in_service during year3 turnover of a second common facility a ----------------------------that serves the existing units occurred in year1 and this -----------------------------was placed_in_service during year1 taxpayer represents that these two common facilities do not qualify for any additional first year depreciation under sec_168 turnover of unit occurred on date7 when commercial operation was reached taxpayer represents that unit was originally placed_in_service on date7 and that taxpayer was the original user of unit turnover of unit occurred on date8 when commercial operation of this unit was reached taxpayer represents that unit was originally placed_in_service on date8 and that taxpayer was the original user of unit taxpayer leased its undivided_interest in the facility to d in a lease that is treated as a true lease for federal_income_tax purposes the lease with respect to each unit commenced on the date it was first placed_in_service in addition to the costs incurred by h taxpayer and its affiliates incurred a small amount of other costs for items like permitting project development project design engineering preconstruction construction management and troubleshooting costs taxpayer represents that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date were percent or less of the final tax basis of unit as of the original placed-in- service date taxpayer represents that the prior sentence is not altered even if one accrues capitalized_interest on costs incurred by taxpayer and payments made to h through date taxpayer represents that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date were percent or less of the final tax basis of unit as of the original placed-in-service date taxpayer represents that the prior sentence is not altered even if one accrues capitalized_interest on costs incurred by taxpayer and payments made to h through date plr-127118-11 taxpayer represents that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date excluding any capitalized_interest were percent or less of the final tax basis of unit as of the original placed-in-service date pursuant to a telephone conversation on date9 between taxpayer’s representative j and k of this office j said that he believes that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date including any capitalized_interest were probably more than percent of the final tax basis of unit as of the original placed-in-service date taxpayer represents that both unit and unit are described in asset class dollar_figure of revproc_87_56 1987_2_cb_674 also taxpayer represents that unit and unit may include a small amount of transmission property that is described in asset class dollar_figure of revproc_87_56 moreover taxpayer represents that the property subject_to this ruling_request with respect to unit and unit are not required to be depreciated under the alternative_depreciation_system of sec_168 rulings requested unit and unit are each self-constructed property as defined in sec_1 k - b iii a the fact that taxpayer and h entered into the contract prior to date does not prevent unit and unit from meeting the acquisition requirements in sec_168 and e i for purposes of determining for each of the units when physical work of a significant nature begins under the safe_harbor under sec_1_168_k_-1 no costs are incurred by taxpayer under the contract until turnover as defined in the contract has occurred as a result no costs attributable to the contract were incurred before a date7 in the case of unit when turnover of unit occurred and b date8 in the case of unit when turnover of unit occurred for purposes of sec_1_168_k_-1 construction of unit began after date for purposes of sec_1_168_k_-1 construction of unit began after date the sec_1245 property at unit qualifies for the 50-percent additional first year depreciation allowance under sec_168 plr-127118-11 the sec_1245 property at unit qualifies for the 50-percent additional first year depreciation allowance under sec_168 if a proper election is made pursuant to sec_3 b of revproc_2011_26 2011_16_irb_664 any components of unit acquired or self-constructed by taxpayer after date qualify for the percent additional first year depreciation allowance under sec_168 law and analysis sec_168 as amended by the economic stimulus act of pub_l_no 122_stat_613 date stimulus act provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 as amended by the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date truirjca defines the term qualified_property as meaning property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date for purposes of sec_168 sec_1_168_k_-1 provides that the recovery_period is determined in accordance with sec_168 regardless of any election made by the taxpayer under sec_168 the recovery_period under sec_168 is determined by the property’s classification under sec_168 for purposes of sec_168 a property’s classification is determined by reference to the property’s class_life or by statute sec_168 provides that property with a class_life of or more years is 20-year_property sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group plr-127118-11 sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities sec_1_167_a_-11 provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property is determined as if the property were owned by the lessee however in the case of an asset_guideline_class based upon the type of property such as trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 the asset classes described below are set forth in revproc_87_56 asset cla sec_49 electric utility steam production plant of revproc_87_56 includes assets used in the steam power production of electricity for sale combustion turbines operated in a combined cycle with a conventional steam unit and related land improvements asset class dollar_figure also includes package boilers electric generators and related assets such as electricity and steam distribution systems as used by a waste reduction and resource recovery plant if the steam or electricity is normally for sale to others assets in class dollar_figure have a class_life of years and in accordance with sec_168 are classified as 20-year_property pursuant to sec_168 the recovery_period for 20-year_property is years asset cla sec_49 electric utility transmission and distribution plant of revproc_87_56 includes assets used in the transmission and distribution of electricity for sale and related land improvements asset class dollar_figure excludes initial clearing and grading land improvements are specified in revrul_72_403 1972_2_cb_102 assets in class dollar_figure have a class_life of years and in accordance with sec_168 are classified as 20-year_property pursuant to sec_168 the recovery_period for 20-year_property is years sec_168 as amended by the truirjca provides that in the case of a taxpayer manufacturing constructing or producing property for the taxpayer’s own plr-127118-11 use the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date with the exception of the increased amount and the revised dates the rules for determining whether depreciable_property is eligible for the 50-percent additional first year depreciation deduction are the same as the rules in sec_168 in effect before the enactment of the stimulus act accordingly rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply see section dollar_figure of revproc_2008_54 2008_2_cb_722 sec_1_168_k_-1 provides the rules relating to sec_168 the acquisition requirement and sec_1_168_k_-1 provides the rules relating to sec_168 self-constructed property for purposes of the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that depreciable_property will meet the requirements of sec_1_168_k_-1 if the property is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition of the property was in effect before date or acquired by the taxpayer pursuant to a written binding contract that was entered into after date and before date sec_1_168_k_-1 defines a binding contract sec_1_168_k_-1 defines a binding contract pursuant to sec_1_168_k_-1 a contract is binding only if it is enforceable under state law against the taxpayer or a predecessor and does not limit damages to a specified amount for example by use of a liquidated_damages provision for this purpose a contractual provision that limits damages to an amount equal to at least percent of the total_contract_price will not be treated as limiting damages to a specified amount in determining whether a contract limits damages the fact that there may be little or no damages because the contract_price does not significantly differ from fair_market_value will not be taken into account for example if a taxpayer entered into an irrevocable written contract to purchase an asset for dollar_figure and the contract contained no provision for liquidated_damages the contract is considered binding notwithstanding the fact that the asset has a fair_market_value of dollar_figure and under local law the seller would only recover the difference in the event the purchaser failed to perform if the contract provided for a full refund of the purchase_price in lieu of any damages allowable by law in the event of breach or cancellation the contract is not considered binding sec_1_168_k_-1 provides in part that a contract will continue to be binding if the parties make insubstantial changes in its terms and conditions or because any term is to be determined by a standard beyond the control of either party plr-127118-11 sec_1_168_k_-1 provides that if a taxpayer manufactures constructs or produces property for use by the taxpayer in its trade_or_business or for its production_of_income the acquisition rules in sec_1_168_k_-1 are treated as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date this regulation further provides that property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1_168_k_-1 that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii manufacture construction or production of property begins when physical work of a significant nature begins physical work does not include preliminary activities such as planning or designing securing financing exploring or researching the determination of when physical work of a significant nature begins depends on the facts and circumstances sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii b a taxpayer may choose to determine when physical work of a significant nature begins in accordance with the safe_harbor_rule provided in sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before the taxpayer incurs in the case of an accrual basis taxpayer or pays in the case of a cash_basis taxpayer more than percent of the total cost of the property excluding the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching when property is manufactured constructed or produced for the taxpayer by another person this safe_harbor_rule must be satisfied by the taxpayer a taxpayer chooses to apply sec_1_168_k_-1 by filing an income_tax return for the placed-in- service year of the property that determines when physical work of a significant nature begins consistent with sec_1_168_k_-1 sec_1_168_k_-1 provides the rules relating to components of self- constructed property if such component is acquired by the taxpayer the rules in sec_1_168_k_-1 apply to the acquired component if the component is self-constructed the rules in sec_1_168_k_-1 apply to the self- constructed component sec_1_168_k_-1 provides that if a binding contract as defined in sec_1_168_k_-1 to acquire a component does not satisfy the requirements of sec_1_168_k_-1 the component does not qualify for the 50-percent additional first year depreciation deduction a binding contract to acquire one or more components of a larger self-constructed property will not preclude the larger self- plr-127118-11 constructed property from satisfying the acquisition rules in sec_1 k - b iii a accordingly the unadjusted depreciable basis of the larger self- constructed property that is eligible for the 50-percent additional first year depreciation deduction must not include the unadjusted depreciable basis of any component that does not satisfy the requirements of sec_1_168_k_-1 if the manufacture construction or production of the larger self-constructed property begins before date the larger self-constructed property and any acquired components related to the larger self-constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that if the manufacture construction or production of a component does not satisfy the requirements of sec_1 k - b iii a the component does not qualify for the 50-percent additional first year depreciation deduction however if the manufacture construction or production of component does not satisfy the requirements of sec_1_168_k_-1 but the manufacture construction or production of the larger self-constructed property satisfies the requirements of sec_1_168_k_-1 the larger self-constructed property qualifies for the 50-percent additional first year depreciation deduction assuming all other requirements in sec_168 are met accordingly the unadjusted depreciable basis of the larger self-constructed property that is eligible for the percent additional first year depreciation deduction must not include the unadjusted depreciable basis of any component that does not qualify for the 50-percent additional first year depreciation deduction if the manufacture construction or production of the larger self-constructed property began before date the larger self- constructed property and any self-constructed components related to the larger self- constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable section dollar_figure of revproc_2011_26 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further it provides that for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply plr-127118-11 sec_3 of revproc_2011_26 provides that for purposes of sec_168 qualified_property is eligible for the 100-percent additional first year depreciation deduction if the property meets all of the following requirements in the first taxable_year in which the property is subject_to depreciation by the taxpayer whether or not depreciation_deductions for that property are allowable a the taxpayer acquires the qualified_property after date and before date before date in the case of qualified_property described in sec_168 or c solely for purposes of sec_168 and sec_3 a of revproc_2011_26 a taxpayer acquires the qualified_property when the taxpayer pays or incurs the cost of the property qualified_property that a taxpayer manufactures constructs or produces as defined under sec_1 k - b iii a and modified by sec_3 a of this revenue_procedure solely for purposes of sec_168 for use in its trade_or_business or for its production_of_income is acquired by the taxpayer for purposes of sec_168 and sec_3 a of revproc_2011_26 when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1_168_k_-1 b the taxpayer places the qualified_property in service after date and before date before date in the case of qualified_property described in sec_168 or c c the original_use of the qualified_property commences with the taxpayer after date sec_3 a of revproc_2011_26 provides in relevant part that if a taxpayer manufactures constructs or produces qualified_property for use by the taxpayer in its trade_or_business or for its production_of_income rules similar to the self- constructed property rules in sec_1_168_k_-1 apply for determining whether this property meets the acquisition requirement of sec_3 a of revproc_2011_26 sec_3 b of revproc_2011_26 however provides a limited exception to sec_1_168_k_-1 and for certain components of a larger self- constructed property solely for purposes of sec_168 and sec_3 a of revproc_2011_26 if before date a taxpayer begins the manufacture construction or production of the larger self-constructed property that is qualified_property for use in its trade_or_business or for its production_of_income but this larger self-constructed property meets the requirements of sec_3 b and c of revproc_2011_26 the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in plr-127118-11 sec_168 or c the taxpayer may make this election for one or more components that are described in sec_3 b of revproc_2011_26 sec_461 provides in part that a deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the first two requirements are commonly referred to as the all_events_test and the third requirement is called the economic_performance requirement see also sec_1_446-1 sec_461 and sec_1_461-4 provide in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item has occurred sec_461 and ii and sec_1_461-4 provide that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as services or property is provided sec_1_461-4 provides the rules relating to the provision of services or property to the taxpayer for purposes of sec_1_461-4 sec_1_461-4 provides that a taxpayer is permitted to treat property as provided to the taxpayer when the property is delivered or accepted or when title to the property passes the method used by the taxpayer to determine when property is provided is a method_of_accounting that must comply with the rules of sec_1_446-1 thus the method of determining when property is provided must be used consistently from year to year and cannot be changed without the consent of the commissioner of internal revenue sec_1_461-4 provides that in the case of interest economic_performance occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code sec_461 provides that in the case of any other liability not specifically mentioned in sec_461 economic_performance occurs at the time determined by the internal_revenue_service in regulations sec_1_461-4 provides a list of specifically enumerated items for which economic_performance is satisfied by payment sec_1_461-4 provides that in plr-127118-11 the case of a taxpayer’s liability for which economic_performance rules are not otherwise provided elsewhere in the code or other rules economic_performance occurs as the taxpayer makes payments in satisfaction of the liability sec_1_461-4 further states that its only application is if the liability in question is not covered by rules provided elsewhere under sec_461 sec_263a provides that in the case of any property to which sec_263a applies the direct costs of the property and the indirect_costs properly allocable to the property shall be included in inventory costs in the case of property that is inventory in the hands of the taxpayer or shall be capitalized in the case of other_property sec_263a provides that except as otherwise provided sec_263a shall apply to real or tangible_personal_property produced_by_the_taxpayer see also sec_1_263a-1 for purposes of sec_263a sec_263a provides that the term produce includes construct build install manufacture develop or improve see also sec_1_263a-2 sec_263a provides that interest costs for property produced_by_the_taxpayer is capitalized in case of interest costs which are paid_or_incurred during the production_period and allocable to property described in sec_263a and which has a i long_useful_life ii an estimated production_period exceeding years or iii an estimated production_period exceeding year and a cost exceeding dollar_figure sec_263a provides that property has a long_useful_life if such property is real_property or property with a class_life of years or more under sec_168 sec_263a provides that the term production_period means when used with respect to any property the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale see also sec_1_263a-12 sec_1_263a-8 provides that capitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property described in sec_1_263a-8 sec_1_263a-8 provides that interest that is capitalized under sec_1_263a-8 is treated as a cost of the designated property and is recovered in accordance with sec_1_263a-1 the term designated property is defined in sec_1_263a-8 as meaning in general any property that is produced and that is either i real_property as defined in sec_1_263a-8 or ii tangible_personal_property as defined in sec_1 263a- a that meets any of the following criteria a property with a class_life of years or more under sec_168 but only if the property is not property described in section plr-127118-11 in the hands of the taxpayer or a related_person b property with an estimated production_period as defined in sec_1_263a-12 exceeding years or c property with an estimated production_period exceeding year and an estimated cost of production exceeding dollar_figure ruling_request sec_1 and for purposes of applying the 50-percent additional first year depreciation deduction the determination of whether property is a self-constructed property is made under sec_1_168_k_-1 in this case unit and unit are constructed for taxpayer by h under the contract that taxpayer represents was entered into before construction of unit and unit the contract is dated date2 which is prior to date taxpayer represents that the contract is a written binding contract under the law of state1 and does not limit damages to an amount that is less than five percent of the contract_price however the contract was subject_to a number of change orders and was amended by the settlement agreement in year1 which is after the settlement agreement increased the total cost of the facility by approximately percent and extended the turnover dates for the units neither the change orders nor the settlement agreement changed the location of the facility or the nominal nameplate_capacity of either unit or unit sec_1_168_k_-1 provides in part that a contract will continue to be binding if the parties make insubstantial changes in its terms and conditions we find the 6-percent increase in the total cost of the facility and the extended turnover dates to be insubstantial changes to the terms and conditions of the contract accordingly the contract dated date2 continues to be binding for purposes of sec_1_168_k_-1 consequently unit and unit are self-constructed property for purposes of the 50-percent additional first year depreciation deduction provided by sec_168 because unit and unit are self-constructed property they are acquired by taxpayer when taxpayer begins construction of each respective unit for purposes of the acquisition requirement of sec_168 sec_168 and sec_1_168_k_-1 for self-constructed property the acquisition requirement for purposes of the percent additional first year depreciation deduction is treated as met if taxpayer begins manufacturing constructing or producing the property after date and before date before date in the case of qualified_property described in sec_168 or c for purposes of the 50-percent additional first year depreciation deduction manufacture construction or production of property begins when physical work of a plr-127118-11 significant nature begins to make this determination the taxpayer may choose to apply the 10-percent safe_harbor_rule under sec_1_168_k_-1 under this safe_harbor physical work of a significant nature will not be considered to begin before an accrual basis taxpayer incurs more than percent of the total cost of the property excluding the cost of any land and preliminary activities because the term incurred is neither defined nor given any special meaning in sec_168 or its underlying regulations or legislative_history the determination of when an accrual basis taxpayer has incurred more than percent of the total cost of the property is made using the all_events_test and economic_performance requirement of sec_461 which specifically governs the timing of the deductions costs and expenses at issue if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit and unit such rule applies for determining when taxpayer began construction of unit and unit under this safe_harbor_rule taxpayer an accrual basis taxpayer determines when it incurred more than percent of the total cost of each unit by applying the all_events_test and economic_performance requirement of sec_461 in the case of unit and unit taxpayer represents that each unit are phases of a turnkey contract where turnover as defined under the contract occurs when the contractor h has completed all work required for turnover and when the care custody and control and risk of loss for each phase has transferred to taxpayer costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property has been provided to taxpayer in this case taxpayer represents that for its initial federal_income_tax return taxpayer is adopting a method_of_accounting for purposes of sec_1_461-4 that will treat property as provided to taxpayer when the property is accepted by taxpayer thus the all_events_test is satisfied and economic_performance has occurred when the turnover as defined under the contract occurs at that time the liability is fixed the amount of the liability has been determined with reasonable accuracy and risk of loss has passed to taxpayer taxpayer represents that turnover as defined under the contract of unit occurred on date7 and of unit occurred on date8 thus no costs attributable to the contract were incurred by taxpayer before date7 for unit and before date8 for unit ruling_request sec_4 and however in addition to the costs attributable to the contract taxpayer and its affiliates incurred a small amount of other costs for the construction of the facility for items like permitting project development project design engineering preconstruction plr-127118-11 construction management and troubleshooting costs further in accordance with sec_263a and sec_1_263a-8 taxpayer capitalized_interest during the production periods of unit and unit pursuant to sec_1_263a-8 the interest that taxpayer capitalized under sec_1_263a-8 to unit and unit is treated as a cost of unit and unit respectively for purposes of the safe_harbor_rule under sec_1_168_k_-1 the total cost of the property excludes the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching we do not consider interest capitalized under sec_263a to be a preliminary activity accordingly for purposes of the safe_harbor_rule under sec_1 k - b iii b the total cost of the property includes any interest capitalized under sec_263a to that property in the case of interest sec_1_461-4 provides that economic_performance occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code taxpayer represents that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date were percent or less of the final tax basis of unit as of the original placed-in-service date taxpayer represents that the prior sentence is not altered even if one accrues capitalized_interest on costs incurred by taxpayer and payments made to h through date taxpayer represents that with respect to unit assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date were percent or less of the final tax basis of unit as of the original placed-in-service date taxpayer represents that the prior sentence is not altered even if one accrues capitalized_interest on costs incurred by taxpayer and payments made to h through date therefore if taxpayer chooses the safe_harbor_rule of sec_1 k - b iii b for unit and unit taxpayer began construction of unit and unit after date ruling_request to qualify for the 50-percent additional first year depreciation under sec_168 property must be qualified_property under sec_168 under sec_168 qualified_property is in general property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written binding contract which was entered plr-127118-11 into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date in the case of self-constructed property sec_168 as amended by the truirjca provides that the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date however property is not qualified_property if the property is required to be depreciated under the alternative_depreciation_system of sec_168 pursuant to sec_168 through d or other provisions of the code sec_168 and sec_1_168_k_-1 in the case of unit taxpayer represents that unit is described in asset class dollar_figure of revproc_87_56 taxpayer also represents that unit may include a small amount of transmission property that is described in asset class dollar_figure of revproc_87_56 property included in asset class dollar_figure or asset class dollar_figure is 20-year_property thus for purposes of sec_168 the recovery_period of unit is years further sec_168 applies to unit moreover taxpayer represents that the property subject_to this ruling_request with respect to unit is not required to be depreciated under the alternative_depreciation_system of sec_168 taxpayer represents that the original_use of unit commenced with taxpayer and unit was originally placed_in_service on date7 which is after date and before date thus the original_use of unit commenced with taxpayer after date and taxpayer placed_in_service unit after date and before date further as previously discussed unit is self-constructed property and if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit construction of unit began after date consequently if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit unit satisfies the requirements of sec_168 and therefore the acquisition requirement in sec_168 is treated as met therefore the sec_1245 property of unit meets all of the requirements to be qualified_property under sec_168 and is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply ruling_request plr-127118-11 in the case of unit taxpayer represents that unit is described in asset class dollar_figure of revproc_87_56 taxpayer also represents that unit may include a small amount of transmission property that is described in asset class dollar_figure of revproc_87_56 property included in asset class dollar_figure or asset class dollar_figure is 20-year_property thus for purposes of sec_168 the recovery_period of unit is years further sec_168 applies to unit moreover taxpayer represents that the property subject_to this ruling_request with respect to unit is not required to be depreciated under the alternative_depreciation_system of sec_168 taxpayer represents that the original_use of unit commenced with taxpayer and unit was originally placed_in_service on date8 which is after date and before date thus the original_use of unit commenced with taxpayer after date and taxpayer placed_in_service unit after date and before date further as previously discussed unit is self-constructed property and if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit construction of unit began after date consequently if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit unit satisfies the requirements of sec_168 and therefore the acquisition requirement in sec_168 is treated as met therefore the sec_1245 property of unit meets all of the requirements to be qualified_property under sec_168 and is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply if unit and all of its components are qualified_property taxpayer intends to determine whether any component of unit is eligible for the 100-percent additional first year depreciation by applying the limited election in sec_3 b of revproc_2011_26 that election applies to a taxpayer that began manufacturing constructing or producing a larger self-constructed property that is qualified_property before date but the taxpayer placed this larger self-constructed property in service after date and before date before date in the case of qualified_property described in sec_168 or c and the original_use of the larger self-constructed property commenced with the taxpayer after date in such a case the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c plr-127118-11 solely for purposes of sec_168 and sec_3 a of revproc_2011_26 sec_3 a of this revenue_procedure provides that a taxpayer acquires the qualified_property when the taxpayer pays or incurs the cost of the property the term pays or incurs means pays or incurs within the meaning of sec_1_461-1 and accordingly an accrual basis taxpayer acquires qualified_property solely for purposes of sec_168 when the accrual basis taxpayer incurs the cost of the property and a cash_basis taxpayer acquires qualified_property solely for purposes of sec_168 when the cash_basis taxpayer pays the cost of the property if a taxpayer manufactures constructs or produces qualified_property for use in its trade_or_business sec_3 a of revproc_2011_26 also provides that such property is acquired by the taxpayer for purposes of sec_168 and sec_3 a of this revenue_procedure when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1 k - b iii b under the limited election of sec_3 b of revproc_2011_26 the component must be qualified_property and must be acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c the dates of this acquisition requirement are the same dates as in the acquisition requirements in sec_3 a of revproc_2011_26 although the acquisition requirements in sec_3 a of revproc_2011_26 do not specifically incorporate the limited election under sec_3 b of revproc_2011_26 the service intended to apply such acquisition requirements also for purposes of sec_3 b of revproc_2011_26 for any acquired or self-constructed component of the larger self-constructed property described in sec_3 b of revproc_2011_26 thus for purposes of sec_3 b of revproc_2011_26 a taxpayer may elect to treat any acquired component of the larger self-constructed property described in sec_3 b of revproc_2011_26 as being eligible for the 100-percent additional first year depreciation deduction if the acquired component is qualified_property and if the taxpayer incurs in the case of an accrual basis taxpayer or pays in the case of a cash_basis taxpayer the cost of the acquired component after date and before date before date in the case of property described in sec_168 or c further for purposes of sec_3 b of revproc_2011_26 a taxpayer may elect to treat any self-constructed component of the larger self-constructed property described in sec_3 b of revproc_2011_26 as being eligible for the percent additional first year depreciation deduction if the self-constructed component is qualified_property and if the taxpayer begins manufacturing constructing or producing the component as determined under sec_1_168_k_-1 after date and before date before date in the case of property plr-127118-11 described in sec_168 or c pursuant to sec_1_168_k_-1 manufacture construction or production of property begins when physical work of a significant nature begins to make this determination a taxpayer may choose to apply the 10-percent safe_harbor_rule under sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before an accrual basis taxpayer incurs more than percent of the total cost of the property excluding the cost of any land and preliminary activities as we previously discussed under ruling_request sec_1 and the term incurred is neither defined nor given any special meaning in sec_168 or its underlying regulations or legislative_history such term also is not defined nor given any special meaning in revproc_2011_26 for purposes of the 10-percent safe_harbor_rule under sec_1_168_k_-1 accordingly our conclusion reached under ruling_request sec_1 and also applies for purposes of sec_168 and sec_3 a and b of revproc_2011_26 that is the determination of when an accrual basis taxpayer has incurred the cost of the acquired component is made using the all_events_test and economic_performance requirement of sec_461 and for purposes of the safe_harbor_rule under sec_1_168_k_-1 has incurred more than percent of the total cost of a self-constructed component is made using the all_events_test and economic_performance requirement of sec_461 in the case of unit taxpayer represents that assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date excluding any capitalized_interest were percent or less of the final tax basis of unit as of the original placed_in_service_date further taxpayer’s representative j stated that assuming that no costs were incurred with respect to the contract until turnover the costs that were incurred as of date including any capitalized_interest were probably more than percent of the final tax basis of unit as of the original placed_in_service_date as previously discussed under ruling_request sec_4 and the total cost of the property includes any interest capitalized under sec_263a to that property for purposes of the safe_harbor_rule under sec_1_168_k_-1 thus if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for unit the construction of unit began after date and before date consequently unit is not eligible for the percent additional first year depreciation deduction provided under sec_168 however as previously discussed under this ruling_request the original_use of unit commenced with taxpayer after date and taxpayer placed_in_service unit after date and before date consequently unit the larger self-constructed property is described in sec_3 b of revproc_2011_26 thus taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by taxpayer after date and before january plr-127118-11 before date in the case of qualified_property described in sec_168 or c taxpayer may make this election for one or more components that are described in sec_3 b of revproc_2011_26 conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that unit and unit are each self-constructed property as defined in sec_1_168_k_-1 the fact that taxpayer and h entered into the contract prior to date does not prevent unit and unit from meeting the acquisition requirements in sec_168 and e i for purposes of determining for each of the units when physical work of a significant nature begins under the 10-percent safe_harbor_rule under sec_1 k - b iii b no costs are incurred by taxpayer under the contract until turnover as defined in the contract has occurred as a result no costs attributable to the contract were incurred before a date7 in the case of unit when turnover of unit occurred and b date8 in the case of unit when turnover of unit occurred for purposes of sec_1_168_k_-1 construction of unit began after date if taxpayer chooses the 10-percent safe_harbor_rule under sec_1_168_k_-1 for purposes of sec_1_168_k_-1 construction of unit began after date if taxpayer chooses the 10-percent safe_harbor_rule under sec_1_168_k_-1 the sec_1245 property at unit qualifies for the 50-percent additional first year depreciation deduction under sec_168 assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply the sec_1245 property at unit qualifies for the 50-percent additional first year depreciation deduction under sec_168 assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply if a proper election is made pursuant to sec_3 b of revproc_2011_26 any components of unit acquired or self-constructed by taxpayer after date may qualify for the 100-percent additional first year depreciation deduction under sec_168 provided that the component s is qualified_property as defined in sec_168 plr-127118-11 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on i whether the contract is a binding contract under the law of state1 or any other state ii the original-use-date and the placed-in-service date of unit and unit iii the asset classification under revproc_87_56 of unit and unit iv whether the lease of the facility to d is a lease for federal_income_tax purposes or v whether taxpayer’s method of capitalizing interest is in accordance with sec_263a and the regulations thereunder taxpayer’s interest capitalization method_of_accounting includes but is not limited to when production starts and ends what expenses are included in accumulated production_expenditures measurement periods etc in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting
